 Case 5:18-cv-00123-JPB Document 52 Filed 01/15/19 Page 1 of 2 PageID #: 292



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                       Wheeling



DIANA MEY and PHILIP CHARVAT,
individually and on behalf of a class of
all persons and entities similarly situated,

                             Plaintiffs,

               v.                                         Civil Action No. 5:18-CV-123
                                                          Judge Bailey
CHARTER COMMUNICATIONS, INC.,
and JOHN DOE 1,

                             Defendants.


                                           ORDER

       Pending before this Court is Defendant Charter Communications, Inc.’s Motion to

Dismiss First Amended Complaint [Doc. 40]. Based upon the factual development as set

forth in the memoranda in this case, it appears to the Court that discovery on the issue of

jurisdiction is in order.

       Accordingly, this Court will hold the above Motion in abeyance for a period of ninety

days or until April 15, 2019, to allow the plaintiffs to conduct such discovery. The plaintiffs

may file a revised opposition to the motion to dismiss on or before May 1, 2019.

       To be clear, under the scheduling order entered on November 27, 2018 [Doc. 34],

all discovery may take place during this period.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.
Case 5:18-cv-00123-JPB Document 52 Filed 01/15/19 Page 2 of 2 PageID #: 293




    DATED: January 15, 2019.
